Title: From Thomas Jefferson to John Adams and Benjamin Franklin, 17 October 1784
From: Jefferson, Thomas
To: Adams, John,Franklin, Benjamin



Cul-de-sac Tetebout. Oct. 17. 1784.

Mr. Jefferson’s compliments to Mr. Adams and Dr. Franklin, and incloses to them the letter to the D. of Dorset on the separate articles. He also sends one on the general subject and in the general form as had been agreed when they parted last: but thinking that it might be better, by reciting what had been done with Mr. Hartley to keep the ground we have gained, and not to admit that we misplaced our overtures, by taking no notice of them, he submits to the gentlemen a second draught, copied from the first as to the recital of the powers but varied in the latter paragraph. They will be so good as to take their choice of the two forms and having signed the one they prefer Mr. J. will add his signature to the same.

P.S. He is ready at any moment to concur in a letter or letters on the subject of the man in the inquisition.

